COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        William Solomon Lewis v. Mark Anthony Aguirre
Appellate case number:      01-17-00063-CV
Trial court case number:    1062343
Trial court:                County Civil Court at Law No. 4 of Harris County

        Proceeding pro se, appellant, William Solomon Lewis, has filed a “Notice of
Restricted Appeal” of the trial court’s August 8, 2016 order of dismissal. With the notice
of appeal, the trial court clerk sent to the Clerk of this Court appellant’s “Motion to
Waive Filing Fee on Appeal and to Proceed In Forma Pauperis Due to Appellant-
Plaintiff’s Indigence” and “Affidavit Establishing Indigence of William Solomon Lewis,”
filed in the trial court. See TEX. R. CIV. P. 145; TEX. R. APP. P. 25.1(f). On March 7,
2017, the trial court clerk filed a clerk’s record, which reflects that no contest to the
affidavit was filed. See TEX. R. CIV. P. 145(f). Accordingly, appellant cannot be required
to pay costs. See id. 145(a), (c); TEX. R. APP. P. 20.1.
       The Clerk of this Court is directed to make an entry in this Court’s records
that appellant is allowed to proceed on appeal without payment of costs.
      Appellant has filed a “Motion to Be Loaned/Furnished a Copy of the Record on
Appeal.” The motion is granted. The Clerk of this Court is directed to send to appellant a
copy of the one-volume reporter’s record, filed on February 10, 2017, and the one-
volume clerk’s record, filed on March 7, 2017.
       Appellant also has filed a “Motion to Supplement the Record,” seeking to
supplement the clerk’s record with “a declaration to the date the Motion for Continuance
was filed.” The clerk’s record includes “Plaintiff’s Declaration in Support of the
Timeliness of the Motion for Continuance.” Accordingly, we dismiss as moot the motion
to supplement the record.
       Finally, appellant has filed a “First Motion to Extend Time to File Brief,”
requesting an extension of time to April 10, 2017, to file his appellant’s brief. Because
the appellate record was complete with the filing of the clerk’s record on March 7, 2017,
appellant’s brief currently is due to be filed on April 6, 2017. Accordingly, we dismiss as
moot the motion to extend time, filed before appellant’s brief was due. Appellant’s brief
remains due on April 6, 2017.


Judge’s signature: /s/ Russell Lloyd
                   

Date: March 14, 2017